This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LINDA HONE,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 34,248

 5 STATE OF NEW MEXICO,

 6          Respondent-Appellee.

 7 IN THE MATTER OF THE
 8 CONSERVATORSHIP OR
 9 GUARDIANSHIP OF OSCAR HONE


10 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
11 Sarah C. Backus, District Judge


12 Linda Hone
13 Taos, NM

14 Pro se Appellant

15 Hector H. Balderas, Attorney General
16 Santa Fe, NM

17 for Appellee
1                            MEMORANDUM OPINION

2 WECHSLER, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

7   {3}   IT IS SO ORDERED.


8                                         __________________________________
9                                         JAMES J. WECHSLER, Judge

10 WE CONCUR:



11 _________________________________
12 TIMOTHY L. GARCIA, Judge



13 _________________________________
14 J. MILES HANISEE, Judge




                                             2